DETAILED ACTION
This Office Action is in response to the Supplementary Amendment filed 03/09/2021. 
Claims 3, 5, 6, 8-10, 12, 14-17 and 19-22 are pending. Claims 21 and 22 are new. Claims 1, 2, 4, 7, 11, 13, and 18 are cancelled.
The Examiner acknowledges the Terminal Disclaimer filed 02/23/2021.
Claim Objections
Claim 9 recites “The edge computing device of claim 22, the one or more non-transitory media including further instructions…” A “wherein” is needed after the comma.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 21 recites:
“An edge computing device comprising one or more computers comprising one or more processors…
monitoring, by the one or more processors, utilization data of at least one device in a distributed environment when the edge computing device is disconnected from the network;…
downloading, by the one or more processors, the software module from the edge computing device to one or more other edge computing devices when the edge computing device is disconnected from the network.” 
It is not clear how one skilled in the art is to enable the one or more processors of edge computing device to (1) monitor a network device, and (2) download to one or more other edge computing devices when there is no network connection.
The claimed subject matter seems to differ from the Specification that describes, for example:
“once downloaded, the module can operate independently of the cloud platform 120 (e.g., disconnected) with only occasional connections needed to transmit the state changes” (para [0042]); and
“a software module of the edge module 145 can download needed configuration data 190 from a cloud-based computer server or system, such as the cloud platform 120. In some embodiments, the software module can be assigned to one or more edge computing devices 140 even when those devices are offline” (para [0047]).

Claim 22 and its dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Independent claim 22 recites 
“An edge computing device comprising one or more computers comprising one or more processors…; 
receiving, by the one or more processors, one or more current state data of at least one device when the edge computing device is disconnected from the network;…
downloading, by the one or more processors, the software module from the edge computing device to one or more other edge computing devices when the edge computing device is disconnected from the network.” 
It is not clear how one skilled in the art is to enable the one or more processors of edge computing device to (1) receive current state data of at least one device, and (2) download to one or more other edge computing devices when there is no network connection (i.e. when the edge computing device is disconnected from the network.)
The claimed subject matter seems to differ from the Specification that describes, for example:
 “once downloaded, the module can operate independently of the cloud platform 120 (e.g., disconnected) with only occasional connections needed to transmit the state changes” (para [0042]); and 
“a software module of the edge module 145 can download needed configuration data 190 from a cloud-based computer server or system, such as the cloud platform 120. In some embodiments, the software module can be assigned to one or more edge computing devices 140 even when those devices are offline” (para [0047]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malladi et al. (US20180300124A1) discloses in Fig 4 and para [0034, 0038] an edge computing platform between sensors and the cloud of a distributed computer network 100.
Stettler et al. (US20170294102A1) discloses in Fig 1 and para [0012, 0040, 0062] a controller node receives the sensor node configuration and the controller node configuration from the remote sensor registration and configuration data 114 in the “cloud storage”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162.  The examiner can normally be reached on Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN DOAN/Primary Examiner, Art Unit 2442